DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on 12/13/2022 is acknowledged. 
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.


Claims Status
Claims 1-19 are elected.
Claims 20 is withdrawn.
Claims 1-19 are pending and rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-10 are directed to a method, which is a process. Claims 11-19 are directed to a program product, which is an apparatus. Therefore, claims 1-19 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite an abstract idea:
receiving a search query including one or more search terms from a customer; 
retrieving an item graph comprising item nodes and attribute nodes, wherein each attribute node is connected to a set of item nodes that share an attribute represented by the attribute node; 
segmenting the search query into tokens, each token comprising one or more of the search terms; 
identifying candidate nodes from the item graph by comparing the tokens to the item graph; 
determining that none of the identified candidate nodes meet presentation criteria; 
reformulating the search query using a query reformulation model; 
selecting search results from the item graph comprising one or more item nodes based on the reformulated search query; and 
transmitting the search results to a customer.
The recited limitations above set forth the process for providing search results. These limitations, under their broadest reasonable interpretation, fall within the “Mental Processes” grouping of abstract ideas. These steps can be performed as mental observation and/or evaluations, perhaps using pen and paper.  Accordingly, the claims recite an abstract idea.
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as an online concierge system and a customer device.
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Representative claim 1, when taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network. (See MPEP 2106.5(d)(II))
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-10 recite further complexity to the judicial exception (abstract idea) of claim 2, such as by further defining the process for providing search results. Thus, each of claims 2-10 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-10 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

The analysis above applies to all statutory categories of invention. Regarding independent claim 11 (program product), the claim recites substantially similar limitations as set forth in claim 1. As such, claim 11 and its dependent claims 12-19 are rejected for at least similar rationale as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rachavan et al. (U.S. Pre-Grant Publication No. 2013/0218899) (“Raghavan”), in view of Broekhuijsen (U.S. Patent No. 8,982,129).

Regarding claims 1 and 11, Raghavan teaches a method comprising:
receiving, at an online concierge system, a search query including one or more search terms from a customer (para [0082], server receives an unstructured search request from a requestor...including one or more terms); 
retrieving an item graph comprising item nodes and attribute nodes (para [0092]-[0093], server generates a graph describing relationships between each of the interpreted data objects...graph is a description of a collection of items that has been optimized for the purpose of identifying relationships between those items), 
segmenting the search query into tokens, each token comprising one or more of the search terms (para [0111], query “Larry Ellison stock grants,” it is certainly possible that the terms “Larry” and “Ellison” can appear separately inside data objects. But it is more likely that “Larry Ellison” was intended to be searched as a single term); 
identifying candidate nodes from the item graph by comparing the tokens to the item graph (para [0110],  vector of candidate nodes is identified for each term...candidate node vectors may be intersected); 
determining that none of the identified candidate nodes meet presentation criteria (para [0105], replacing terms; para [0193], no result would be returned); 
reformulating the search query using a query reformulation model (para [0105], search request may be reformulated by adding (or replacing terms with) synonyms, hypernyms, hyponyms, and so forth); 
selecting search results from the item graph comprising one or more item nodes based on the reformulated search query (para [0106], reformulated terms may be used to retrieve two different sets of results; para [0144], sorts the search result subgraphs based on their ranking scores); and 
transmitting the search results to a customer device (para [0149], server provides data indicating each search result subgraph in the result set to the requestor). 
However, Raghavan fails to explicitly disclose wherein each attribute node is connected to a set of item nodes that share an attribute represented by the attribute node.
Broekhuijsen teaches wherein each attribute node is connected to a set of item nodes that share an attribute represented by the attribute node (Fig. 6; col 16, ln 1-13, attribute “Apple” is connected to a set of item nodes “GarageBand” and “iTunes”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Broekhuijsen in the method of Raghavan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method for storing and representing relationships within a tree-navigation user interface to be easily navigated by human users (see Broekhuijsen, col 2, ln 58 – col 3, ln 10).

Regarding claims 2 and 12, Raghavan and Broekhuijsen teach the above method and program product of claims 1 and 11.  Raghavan also teaches further comprising transmitting the reformulated search query to the customer device (para [0105], search request may be reformulated by adding (or replacing terms with) synonyms, hypernyms, hyponyms, and so forth).

Regarding claims 3 and 13, Raghavan and Broekhuijsen teach the above method and program product of claims 1 and 11.  Raghavan also teaches further comprising executing a new search query based on the reformulated search query (para [0106], reformulated terms may be used to retrieve two different sets of results; para [0144], sorts the search result subgraphs based on their ranking scores).

Regarding claims 4 and 14, Raghavan and Broekhuijsen teach the above method and program product of claims 1 and 11.  Raghavan also teaches wherein the reformulated search query is broader than the search query received from the customer (para [0105], query expansion to the original terms in the query).

Regarding claims 5 and 15, Raghavan and Broekhuijsen teach the above method and program product of claims 1 and 11.  Raghavan also teaches wherein the presentation criteria comprises a minimum score for one of the identified candidate nodes (para [0110], when two different nodes produce intersecting nodes at a frequency above some minimum threshold, the candidate node vectors may be intersected entirely).

Regarding claims 6 and 16, Raghavan and Broekhuijsen teach the above method and program product of claims 1 and 11.  Raghavan also teaches further comprising generating a score for each of the identified candidate nodes (para [0143], server calculates a ranking score).

Regarding claims 7 and 17, Raghavan and Broekhuijsen teach the above method and program product of claims 1 and 11.  Raghavan also teaches wherein the reformulated search query is selected based on a conversion probability for the selected reformulated search query, wherein the conversion probability is calculated by the query reformulation model (para [0067], weights of the edges are based on popularity data indicating how often each type of relationship is involved in at least a certain type of query; para [0096], relationships are weighted based on popularity signals, such as the number of such relationships that exist in the database, click-through data from query logs, and/or the frequency with which a relationship is found in certain types of constructs, views, or queries).

Regarding claims 8 and 18, Raghavan and Broekhuijsen teach the above method and program product of claims 7 and 11.  Raghavan also teaches wherein the query reformulation model is trained using a set of training data comprising initial search terms, subsequent search terms, and labels indicating whether the subsequent search terms resulted in a conversion (para 0105], terms may be further reformulated using a tagger implemented as a Hidden Markov Model or a Conditional Random Field, trained apriori to provide a part-of-speech tag to each query term).

Regarding claims 9 and 19, Raghavan and Broekhuijsen teach the above method and program product of claims 1 and 11.  Raghavan also teaches further comprising determining that the reformulated search query comprises a higher conversion probability than a conversion probability of the search query received from the customer (para [0133], search result subgraph identification process may be optimized to consider higher-priority candidate nodes ahead of lower-priority candidates).



 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan, in view of Broekhuijsen and Rao et al. (U.S. Pre-Grant Publication No. 2019/0236740).

Regarding claim 10, Raghavan and Broekhuijsen teach the above method of claim 1.  
However, Raghavan fails to explicitly disclose further comprising determining that the one of the identified candidate nodes represents an item not available for delivery to the customer.
Rao teaches further comprising determining that the one of the identified candidate nodes represents an item not available for delivery to the customer (para [0027], modeling engine may evaluate the training datasets to compare a single item's availability across multiple warehouses to determine if an item is chronically unavailable; para [0052],  if the probability indicates that an item might be unavailable, the online concierge system may transmit a warning or other indication to the picker that the item might be unavailable).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Rao in the method of Raghavan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method to predict item inventory and improve customer satisfaction by reducing the time spent by pickers looking for items that are not available (see Rao, para [0002]).







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684